Citation Nr: 0028800	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  97-29 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disability 
characterized as spondylolysis of L5.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 17, 1982, to March 
3, 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO), which held that new and material evidence had 
not been submitted to reopen the claim of entitlement to 
service connection for spondylolysis of L5.  In March 1999, 
the Board held that new and material evidence had been 
submitted to reopen the claim and remanded it for further 
development.


FINDINGS OF FACT

1.  There is medical evidence that the veteran had back 
problems prior to service and, although spondylolysis of L5 
was not noted at entrance, it is a congenital defect which, 
by its nature, would have preexisted service.

2.  The preponderance of the competent and probative medical 
evidence shows that no current acquired low back disability 
had its onset during service, or is otherwise related to 
active service, and that the veteran's symptom of back pain 
during service was not indicative of the onset of a chronic 
acquired back disorder or of an increase of the underlying 
pathology of spondylolysis.  


CONCLUSION OF LAW

Congenital spondylolysis of L5 is not a disease or disability 
for which service connection may be granted within the 
meaning of applicable legislation providing VA disability 
compensation benefits and a chronic acquired low back 
disorder was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(c) (1999); 
VAOPGCPREC 82-90 (July 18, 1990).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Private medical records from C.D. Tisdale, D.O., show that on 
October 6, 1977, the veteran complained of a backache.  The 
assessment was acute low back strain on the left side; 
medication was prescribed.  On October 12, 1977, it was noted 
that the back condition had improved, but that medication 
would be continued.  On October 25, 1977, it was again noted 
that the condition had improved.  In November 1980, he 
complained of low back pain.  He was given medication for low 
back strain.  In late January 1982, the veteran reported that 
he had had low back pain for three weeks.  The assessment was 
a lower lumbar strain from lifting a heavy pipe; medication 
was prescribed.  In mid-February 1982, he reported that he 
continued to have back pain, but that it had decreased in 
severity.

In an April 12, 1982, statement, Dr. Tisdale said that he had 
treated the veteran for backache and other conditions since 
1977, and that the veteran had completely recovered from all.

The veteran's service medical records reflect that he 
underwent an entrance examination on April 14, 1982.  His 
entrance examination report shows that he reported having 
been hit in the right sacroiliac area in 1977 while playing 
football and that he was treated with manipulation and pills.  
He indicated that he recovered from that injury and denied 
any symptoms since then.  On physical examination, the 
veteran's spine/other musculoskeletal system was deemed 
abnormal.  On the summary of defects and diagnoses, his 1977 
injury was noted and it was indicated that he had a lordotic 
back.  Reference was made to the orthopedic clinic at Brooke 
Army Medical Center at Fort Sam Houston, San Antonio, Texas, 
with further notation of states resolved- acute lumbosacral 
strain.   X-rays and an orthopedic evaluation were 
recommended.  On April 16, 1982, the veteran was found to be 
qualified for enlistment.  On May 11, 1982 there was a 
recruit screening that noted genu valgus, and on May 17, 
1982, it was noted that no disqualifying defects or 
communicable diseases were noted.

On August 31, 1982, the veteran complained of lower pain 
since June 17, 1982.  It was noted that he been injured in 
1977 while playing football and had been treated with 
chiropractic manipulation.  He said that his back was 
evaluated and that he was granted a waiver to enter the 
Marine Corps.  He reported that he had difficulty "humping 
hills" during boot camp, which increased the low back pain.  
He said that the pain was worse in the morning and radiated 
into the lower thoracic spine area.  He denied any radiation 
into the legs.  Physical examination revealed that the back 
had a full range of motion.  There was no edema, erythema or 
ecchymosis.  There was pain on palpation from the T12 to S1 
area with an increase in pain at the L4 to S1 area.  There 
was no pain with recumbent leg lifts.  The assessment was 
pain in the back of unknown etiology.  

On September 3, 1982, the veteran reported that he had had 
lower pain for the past two months.  It was noted that he had 
injured his back in 1977 playing football.  He indicated that 
he had a burning pain.  There was good range of motion, with 
no edema or ecchymosis.  The assessment was muscle strain.

On February 2, 1983, the veteran complained of low back pain 
since the 1977 injury.  It was noted that it had hurt mostly 
in boot camp during "hill humping."  He indicated that the 
pain started in the mid-lower back and that it radiated up 
alongside the spinal cord.  Physical examination revealed 
full range of motion.  There was no edema or ecchymosis.  X-
rays revealed an abnormal L5.  The assessment was abnormal 
fifth lumbar.  

On February 10, 1983, the veteran underwent an evaluation by 
a Medical Board.  He reported that he had had back pain since 
1977 when he was hit in his back while playing football and 
had been treated by a chiropractor who told him he had a 
sprain and treated his back with manipulation.  The veteran 
indicated that he had continuing back pain and had not been 
able to return to football.  It was indicated that, at the 
time of his entrance examination, he had increased lumbar 
lordosis and was sent for an evaluation to a contract 
civilian orthopedic surgeon who found no abnormalities and 
recommended that he be allowed to enlist.  The veteran 
indicated that he did satisfactorily in boot camp until he 
was required to go up and down hills with a pack and that 
then an intolerable back pain developed.  He said that he 
could not lift anything heavier than twenty pounds, do sit-
ups, sit or stand for a long time, or run for more than a 
mile.  

Physical examination showed an increased thoracic kyphosis 
and lumbar lordosis.  Marked genu varum was also noted.  On 
palpation of the lumbar spine, a step-off could be felt 
between L5 and S1, and there was tenderness in that area.  
There was no paravertebral tenderness or muscle spasm.  On 
forward flexion, the veteran's fingertips came to the floor.  
Extension and lateral bending were full with some discomfort.  
The neurologic examination showed 2+ patellar and ankle 
reflexes, no Babinski's sign, and normal motor testing.  On 
sensory testing, the veteran noted some hypesthesia of the 
dorsal and lateral aspects of the left foot and the anterior 
aspect of the right thigh.  X-rays of the lumbar spine 
revealed bilateral spondylolysis of L5 and no 
spondylolisthesis.  The diagnosis was bilateral spondylolysis 
of L5 that existed prior to entrance and was not service 
aggravated.  The opinion of the Medical Board was that the 
veteran did not meet the minimum standards for enlistment or 
induction and that he was unfit for further service by reason 
of a physical disability that was neither incurred in, nor 
aggravated by, a period of active service.  Discharge was 
recommended.  

On February 17, 1983, the veteran was informed of the 
findings of the Medical Board and waived his right to a 
hearing before a Physical Evaluation Board.  In March 1983, 
the veteran was discharged from active service.

Medical records from Dr. Tisdale reveal that on February 16, 
1984, it was noted that a complete series of X-rays of the 
lumbar spine was ordered to rule out a congenital 
abnormality.  The X-ray report reflects that films of the 
lumbar spine showed bilateral spondylolysis at L5 and no 
other abnormal findings.  The lumbar lordosis was normal; 
there was no evidence of spondylolisthesis; and the disc 
spaces appeared normal.

September 1985 medical records from Dr. Tisdale show that the 
veteran reported that his right side hurt, that he felt 
nauseated, that he had a low backache, and that his right leg 
hurt periodically.  The assessment was a tender right lower 
quadrant.

A copy of a May 1989 VA X-ray report apparently submitted by 
the veteran in 1990 pertains to another individual.  

The report of a December 27, 1989, private lumbar spine X-ray 
series reflects that there was a very mild degree of 
dextroscoliosis probably on a positional basis, pars defects 
at the L5 level bilaterally, no spondylolisthesis, and 
normally maintained intervertebral disc spaces with normal 
pedicels and sacroiliac joints.  The radiographic impression 
was bilateral spondylolysis at L5 and no spondylolisthesis.

On an NA Form 13017 (reply to medical records/X-rays 
request), dated in January 1990 and in a response to the 
veteran's request for his service medical records, the 
service department indicated that the available medical 
records were enclosed.  The service department noted that the 
type of X-rays that he had requested was usually kept for 
five years at the facility where taken and then was eligible 
for destruction. 

Private medical records show that on January 23, 1990, the 
veteran underwent a physical examination by D. Tobin, M.D., 
who noted that he had a history of bilateral spondylolysis at 
L5 with no spondylolisthesis.  The doctor indicated that X-
rays were taken on December 27, 1989, and that spondylolysis 
may have been present on prior X-rays taken in the Marine 
Corps.  The veteran reported a history of possible lumbar 
strain that was initially treated with Motrin, but did not 
really improve.  It had been recommended that he only perform 
light duty, but his employer would not let him return at 
light duty because of his job, which involved storing, 
stocking and lifting various heavy parts, which weighed from 
thirty to one 125 pounds.  It was noted that his original 
injury was on "Tuesday the 19th" and that it involved 
pulling out a large rack, which slipped and resulted in him 
pulling his back down with a strain.  His pain was initially 
over the low lumbar midline area and occasionally radiated 
out, more to the left.  On the "21st," he reinjured his back 
and had more severe pain going down both legs, especially to 
the left foot.  He had some peculiar paresthesia and numbness 
in both legs with the left being greater than the right.  
There was no muscle weakness.  He had a feeling that his 
whole right leg was going numb.  It was noted that Motrin had 
not really helped and that he had switched to over-the-
counter Advil.  He denied any other back injuries, but 
reported that he was told when he was a Marine that he had 
some sort of back defect. 

On physical examination, the veteran could walk normally on 
his toes and heels.  Straight leg raising was negative.  Deep 
tendon reflexes of the lower extremities were all normal.  
Motor and sensory examinations were normal.  The range of 
motion of the back was somewhat limited, and there was slight 
paraspinal spasm in the lower lumbar area on the left.  The 
impression was that the veteran might have initially had a 
lumbar strain, but that he subsequently reinjured his back 
and now claimed not only low back pain, but also a bilateral 
radiating type radicular pain along with paresthesia and 
numbness into both legs with the left being greater than the 
right.  In view of this history and his requirement to do 
heavy work, it was noted that a central and left lateral or 
paracentral disc herniation either at L3-L4 or L4-5 should be 
ruled out.  A computed tomography (CT) scan and 
electromyography (EMG) were recommended to assess his 
radicular leg symptoms and paresthesia.

That same day, January 23, 1990, the veteran underwent 
private EMG and nerve conduction velocity (NCV) studies.  The 
impression was that there was no evidence of overt 
radiculopathy, but that EMG might be negative for someone 
with mild central or paracentral disc syndrome.  On January 
25, 1990, the veteran underwent a private CT scan of the 
lumbar spine, which revealed a probable central posterior 
disc bulging in the superior aspect of the L4-L5 disc.  The 
CT scan was considered to be very mildly abnormal.  It was 
noted that no herniated nucleus pulposus was seen.  In a 
January 25, 1990, statement, Dr. Tobin noted that the CT scan 
revealed only a very minimal central bulging at L4-L5, and 
that there was no evidence of herniation, to include 
specifically nerve root encroachment on either side.  Dr. 
Tobin concluded that the veteran's symptomatology was 
probably referred pain from his bulging disc syndrome and 
that he had no active radicular complaints or problems at 
that time.

In a January 1990 statement, the veteran said that the "step 
off" between L5 and S1 noted by the February 1983 Medical 
Board was not present on entrance.  He indicated that, if his 
condition had not been severe enough to be documented on 
entrance, then it must have been aggravated, or caused, by 
service to have deteriorated so rapidly in such a short time.  
He enclosed a copy of his entrance examination report.

A May 1990 private magnetic resonance imaging (MRI) scan of 
the lumbar spine revealed slight bulging and hypertrophic 
spurring at L4-L5.  The veteran underwent a private lumbar 
discogram in June 1990.  The L4-L5 disc was radiographically 
intact and normal.  The L5-S1 disc had a minimally 
degenerative alteration with posterior leakage of contrast 
along the needle tract.  The injection was accompanied by low 
back pain.  It was also noted that the spondylosis at L5 was 
associated with very minimal spondylolisthesis at L5-S1.

At an August 1990 hearing held at the RO before a hearing 
officer, the veteran testified that he had back spasms in 
1977 when he played football and that he did not have any 
problems after he was treated.  He said that he quit playing 
football because he did not want to be injured again and not 
because he still had back spasms.  He indicated that X-rays 
of the lumbar spine were taken twice before he entered the 
Marine Corps and that a doctor told him that there was 
nothing wrong with him.  He noted that he started having 
trouble with his back during basic training when he was 
marching and started climbing hills, with resultant muscle 
spasms.  He testified that he continued to have back spasms, 
which he ignored until he could no longer do pull-ups.  He 
said that X-rays were then taken, that he was told he had 
"spondylosis" of L5, and that he was discharged from 
service.  He indicated that he continued to have problems 
with his back after service.  His spouse testified that he 
did not have back problems prior to going into the Marine 
Corps.  Transcript.

On December 6, 1990, the veteran underwent the following 
operations: a bilateral total decompressive laminectomy of 
L5, bilateral foraminotomies and decompression of L5 and S1 
nerve roots, exploration of L4-L5 and L5-S1 disk surfaces, 
and a lateral lumbar fusion, L4 to S1.  The lateral lumbar 
fusion was performed by a B. Cameron, M.D., whereas the other 
three operations were performed by A. Evans, M.D.  

In Dr. Evans' report of operation, it was noted that the pre-
operative diagnoses were lumbar spondylolysis at L5-S1 and 
mechanical low back pain.  The post-operative diagnoses were 
the same.  It was indicated that on exploration the veteran 
was found to have a bilateral spondylolysis defect involving 
L5 and that the neural arch of L5 was very loose and not 
attached on either side.  Dr. Evans noted that it had the 
appearance of a "typical congenital spondylolysis."  On 
exploration around each nerve, there was no evidence of disc 
herniation at either level.  The L4-L5 disk surface space was 
firm and flat and showed no evidence of herniation.  The L5-
S1 disk surface was also flat but somewhat soft.  It was 
noted that the prior diskogram showed a reasonably normal 
radiographic appearance, but that the injection produced low 
back pain.  Dr. Evans opined that the low back pain was not 
because of herniation of the disk, but presumably because of 
the spondylolysis involving the segment at L5-S1.  Dr. Evans 
concluded that, in the absence of any direct findings of 
protrusion or herniation, the disk should not be removed.  

In Dr. Cameron's report of operation notes that following the 
procedure by Dr., Evans he found that there had been a total 
laminectomy and the posterior structures had been removed.  
"It became necessary then to do a spinal fusion to obtain 
stability."  It was specifically noted that because the 
entire lamina had been removed (during the laminectomy) it 
became absolutely necessary to stabilize the L5-S1 process. 
The pre- and post-operative diagnoses were spondylolisthesis 
at L5-S1.

The veteran was discharged from the hospital on December 10, 
1990.  In the discharge summary, it was noted that he had a 
previous injury on December 19, 1989, in a work-related 
accident, and that he had had continued back pain and 
radiation down the left lower extremity with occasional 
paresthesia since that injury.  It was indicated that he 
responded well post-operatively.  The principal diagnosis was 
lumbar spondylosis of L5-S1.  The discharge summary was 
prepared by Dr. Cameron.

The veteran underwent a private EMG in August 1991.  The 
impressions were the following: (1) that the EMG results were 
compatible with very mild irritability to the S1 nerve root 
compatible with chronic changes, which was normal after a 
lumbar laminectomy; and (2) that a mild delayed H-reflex was 
present, which was secondary to the irritability to the S1 
nerve root.

In an October 1996 statement, Dr. Cameron noted that he 
initially saw the veteran on April 9, 1990, after he had 
sustained an injury while working for the B.D. Holt Company.  
Dr. Cameron reported that the veteran was worked up and 
spondylolysis was found and that, on December 6, 1990, he 
underwent a decompressive laminectomy and spinal fusion at 
L5-S1 and had progressed satisfactorily since then.  Dr. 
Cameron said that he saw the veteran at follow-up visits in 
July 1993 and September 1994, and that at those times he was 
solid, had recovered and was working without restrictions.  
Dr. Cameron noted that he had reviewed records from the San 
Diego Naval Hospital, and that the vetera had complained of 
back pain when strapping on heavy equipment/backpacks, 
apparently as reported in the February 1983 Medical Board 
report.  Dr. Cameron further noted that according to the 
entrance examination the veteran had been found qualified for 
service.  Dr. Cameron further stated that the bilateral 
spondylolysis of L5 diagnosed during service was that the 
same thing that he operated on, and that it was a congenital 
abnormality "which obviously aggravated by his service in 
the Marine Corps."  Dr. Cameron noted that the veteran was 
approved for admission, he was put on duty, and following the 
duties necessary for Marine participation, the lesion became 
"aggravated and painful."  He noted that this was a 
preexisting, congenital condition that was definitely 
aggravated by the veteran's Marine Corps service and had been 
completely cured by surgery.  Dr. Cameron emphasized that the 
spondylolysis was a "congenital abnormality which was 
positively aggravated by service...."   

In March 1999, the Board reopened the claim of entitlement to 
service connection for spondylolysis of L5 and remanded it 
for further development, to include a VA examination. 

In an April 1999 statement, the veteran said that his work-
related injury was on December 27, 1989, and that he filed a 
Workers' Compensation claim in January 1990 against the B.D. 
Holt Company, which was now known as the Holt Company.  He 
intimated that the work-related injury was the same 
disability as his in-service injury.  He also submitted 
various medical records pertaining to the treatment by Dr. 
Cameron along with a VA Form 21-4142 (authorization and 
consent to release information to the VA) for Dr. Cameron's 
records. 

In late April 1999, the veteran submitted a document from the 
Texas Industrial Accident Board.  That document reveals that 
he had a work-related back injury on December 19, 1989, while 
working at the Holt Company.  That document also notes that 
the Industrial Accident Board received information to 
establish the probability of a compensable lost time injury.

September 1999 VA X-rays of the lumbar spine revealed a 
laminectomy of L5 with bony graft along L5-S1.

The veteran was afforded a VA examination in November 1999.  
The examiner indicated that the claims file and a copy of the 
March 1999 Board remand had been reviewed.  The veteran 
reported that, after his discharge from active service, he 
continued to have back pain and that he injured his low back 
in 1989 at work.  He said that he still had back pain along 
with intermittent activity-related muscle spasms.  He 
indicated that, even though he had had surgery, he was unable 
to lift, twist, turn, or reach above his head because of low 
back pain.

Physical examination revealed significant paraspinal spasm, 
decreased range of motion, and sluggish ankle jerks.  There 
were no pathologic reflexes and no evidence of significant 
weakness.  It was noted that X-rays revealed a solid surgical 
arthrodesis of L5 on S1 and that the fusion from L5 to S1 
appeared to be solid.  There was also a decompressive 
laminectomy at L5.  The diagnoses were (1) lumbar 
spondylolysis at L5-S1, and (2) postoperative lumbosacral 
spine fusion of L5-S1 - lateral mass for lumbar spondylosis 
without spondylolisthesis.  

The examiner noted that the veteran's case was very 
complicated and difficult to completely assess because some 
of the records from the time of entrance into active service 
have been lost; in particular, the X-rays taken at entrance.  
The examiner noted that he had reviewed the statement in the 
operative report by Dr. Evans indicating that the veteran's 
spondylolysis was "typical congenital spondylolysis."  The 
examiner stated that the notation implied that spondylolysis 
was present on entrance into active service.  The examiner 
also noted that the veteran was able to complete phase one of 
boot camp, but was injured during phase two.  The examiner 
indicated that he had spent the past several weeks reviewing 
the case with colleagues in various disciplines including 
neurosurgery, orthopedics and physical medicine 
rehabilitation.  The examiner noted that it was his opinion, 
and the consensus opinion of his colleagues, that the prime 
fact pointing to the veteran's back problem not have been 
exacerbated during active service was the work requirements 
that the veteran performed prior to his work-related injury 
in 1989.  The examiner opined that, if the veteran were able 
to perform the heavy lifting and twisting activities 
described by Dr. Tobin in his note, then it was likely that 
his in-service injury was a specific mechanical injury rather 
than any discogenic pathology or exacerbation of mechanical 
pain.  The examiner noted that, if the back had been 
significantly injured in service, then the veteran would not 
have been hired for a job requiring heavy lifting and other 
factors such as twisting, turning, reaching and pulling.  

The examiner indicated that the veteran clearly sustained an 
injury during active service, which caused a lumbar strain, 
but that the lumbar strain had resolved prior to him being 
hired for a job requiring heavy lifting.  With regard to the 
work-related injury in 1989, the examiner indicated that the 
time frame from the injury to his lower back in 1982 during 
the second phase of his training in the Marine Corps was not 
a "straight line connection."  The examiner noted that his 
rationale was clearly based on the veteran's work history and 
that, if the veteran had not been able to perform any kind of 
heavy lifting activities, then a more "straight line 
connection" would have been present.  The examiner opined 
that the lumbar spondylolysis was congenital, reiterating 
that the in-service lumbar strain had resolved prior to the 
work-related injury in 1989.  The examiner also concluded 
that the work-related injury was clearly related to the 
lumbar spondylolysis, but that the injury was not 
"'preselected'" because of his active service.

In June 2000, the Holt Company of Texas indicated that they 
no longer had personnel records from the period in which the 
veteran sustained a work-related low back injury because 
their records were destroyed after five years of storage.

In August 2000, the service department provided microfiche 
containing all available service medical records.  The 
records were already in the file.

Legal Criteria

Service connection may be established for a disability 
resulting from a personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in the line of duty.  
38 U.S.C.A. § 1131.  While congenital or developmental 
defects are not diseases or injuries within the meaning of 
the applicable legislation, any disability from a 
superimposed chronic acquired disease or injury during 
service may be considered for service connection.  See 
38 C.F.R. § 3.303(c) (1999); VAOPGCPREC 82-90 (July 18, 
1990).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that the injury or disease 
existed prior thereto.  Only such conditions as are recorded 
on examination reports are to be considered as noted.  
38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. § 3.304 
(1999).  The presumption of soundness only applies where 
there has been an induction  examination in which the later-
complained-of disability was not detected.  Crowe v. Brown, 7 
Vet. App. 238 (1994).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991).  
 
If there is peacetime service after December 31, 1946, clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
Medical facts and principles may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b) (1999).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  If a veteran had 90 days or more 
of peacetime service after December 31, 1946, and arthritis 
is manifested to a compensable degree within one year, it 
shall be presumed to have been incurred in service.  This is 
a rebuttable presumption.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  This rule does not mean that any manifestation in 
service will permit service connection.  To show a chronic 
disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  The regulation requires 
continuity of symptomatology, not continuity of treatment.  
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has established the 
following rules with regard to claims addressing the issue of 
chronicity.  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter, and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  A layperson is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  See Savage, 10 Vet. App. at 495-
97.

In order for a claim to be well grounded, there must be 
competent evidence of the following: (1) a current 
disability, in the form of a medical diagnosis; (2) 
incurrence or aggravation of a disease or injury in service, 
in the form of lay or medical evidence; and (3) a nexus 
between the in-service aggravation or injury or disease and 
the current disability, in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

The Court has held that a lay party is not competent to 
provide probative evidence as to matters requiring expertise 
derived from specialized medical knowledge, skill, expertise, 
training, or education.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  A layperson's account of what a 
physician said is also not competent medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999).

There is a heightened obligation to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule in cases in which records are presumed to have 
been or were destroyed while the file was in the possession 
of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).


Analysis

The threshold question is whether the appellant has presented 
evidence of a well-grounded claim.  The Court has defined a 
well-grounded claim as a claim that is plausible.  In other 
words, a well-grounded claim is meritorious on its own or 
capable of substantiation.  If the claim is not well 
grounded, the appeal must fail.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In this 
case, Dr. Cameron's October 1996 statement, in which he 
opined that the veteran's spondylolysis of L5 was aggravated 
during active service, renders the claim well grounded.  

Accordingly, VA has a duty to assist the appellant in the 
development of facts pertinent to his claim.  38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The 
Board also finds that all evidence necessary for an equitable 
adjudication of the appellant's claim has been obtained and 
that the duty to assist the claimant is satisfied.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The veteran is shown to have spondylolysis which is defined 
as a "dissolution of a vertebra; a condition marked by 
platyspondylisis, aplasia of the vertebral arch, and 
separation of the pars interarticularis."  Smith v. 
Derwinski, 1 Vet. App. 235, 236 (1991) (quoting Dorland's 
Illustrated Medical Dictionary 1567 (27th ed. 1988)).  
Platyspondylisis is a "congenital [present at birth] 
flattening of the vertebral bodies."  Smith, 1 Vet. App. at 
236 (quoting Dorland's at 111 (alteration added by the 
Court)).  Aplasia is a "lack of development of an organ or 
tissue, or of the cellular products from an organ or 
tissue."  Smith, 1 Vet. App. at 236 (quoting Dorland's at 
1308).  

The first matter is whether a back disorder, to include 
spondylolysis of L5, was noted on entrance into service.  The 
veteran clearly had a history of a pre-service, football-
related, back injury in 1977, and he was referred for X-rays 
and orthopedic consultation in conjunction with his 
enlistment examination.  However, the evidence shows that his 
pre-service acute lumbosacral strain had resolved and a 
contract civilian orthopedic surgeon found no abnormalities 
and recommended that he be allowed to enlist.  On April 16, 
1982, he was found to be qualified for enlistment.  On May 
17, 1982, the date of entrance into service, it was indicated 
that no disqualifying defects or communicable diseases were 
noted.  Thus a back disability, including spondylolysis, was 
not noted at entrance into service.  See 38 U.S.C.A. §§ 1111, 
1137; 38 C.F.R. § 3.304.

Although the record does not show that the veteran was noted 
to have back strain or any other acquired back disorder when 
he was examined for service, there are repeated references in 
the record to spondylolysis being congenital (present at 
birth).  Additionally, Dr. Cameron, the veteran's private 
physician, stated that spondylolysis was a congenital 
"preexisting" condition.  In any event, by virtue of being 
a congenital defect, spondylolysis of L5 is not a disability 
for which service connection may be granted.  See 38 C.F.R. 
§ 3.303(c); VAOPGCPREC 82-90 (July 18, 1990).  The Board has 
reviewed the veteran's January 1990 argument that the step-
off between L5 and S1, noted by the Medical Board, was not 
there at service entrance and his testimony that a doctor who 
examined him prior to service said that there was nothing 
wrong with him.  The veteran has not been shown to have the 
medical expertise to determine the presence or absence of a 
skeletal defect such as spondylolysis and his report of what 
a doctor told him is not competent medical evidence because 
it is a layperson's account of what a physician said.  
Espiritu, 2 Vet. App. at 494-95. Robinette, 8 Vet. App. at 
77.  Furthermore, the veteran has also not presented any 
medical evidence or opinion that the spondylolysis of L5 is 
acquired in nature.  

Thus, it must be determined whether the veteran incurred a 
superimposed disease or injury of the low back during service 
or whether spondylolysis was otherwise "aggravated" by 
service so as to meet the requirements for service 
connection.  The post-service low back diagnoses have 
included bulging disc syndrome, spondylolisthesis, mechanical 
low back pain, residuals of a laminectomy of L5, and 
residuals of a lateral fusion of L4 to S1.  

With regard to bulging disc syndrome diagnosed by Dr. Tobin, 
the service medical records do not reflect any disc problems 
and the veteran has not presented a competent medical opinion 
indicating that it began during or is otherwise related to 
service.  

Office records from Dr. Tisdale reflect that in 1984, about a 
year after service, the veteran was to have lumbar spine X-
rays to rule out a congenital abnormality.  It is unclear 
whether he had the X-rays as Dr. Tisdale does not refer to 
any results in his subsequent record entries.   Thereafter, 
the veteran is shown to have injured his back at work several 
times, and other than Dr. Tisdale's notations, there is no 
post-service medical evidence of a back disability until 
after the work-related injuries.  The January 19, 1990 report 
by Dr. Tobin refers to two recent work-related injuries and 
recent X-rays that showed spondylolysis of L-5, without 
spondylolisthesis.  Other than noting that spondylolysis may 
have been present on films taken during service and that the 
veteran reported having been told in service that he had some 
type of back defect, Dr. Tobin's report does not mention the 
veteran's service, does not link any current symptoms to 
service, and does not relate any current acquired back 
disorder to service.  The veteran underwent a laminectomy in 
December 1990 for his spondylolysis, described by the 
surgeon, Dr. Evans, as having the appearance of a "typical 
congenital spondylolysis."  The post-operative diagnoses 
were spondylolysis at L5-S1 and mechanical low back pain, the 
same as the preoperative diagnoses.  Thus, it can be 
concluded that Dr. Evans found nothing during the operation 
that he attributed to any spinal trauma or disease affecting 
the spine.  As for the mechanical low back pain, Dr. Evans 
did not relate such to service.  Dr. Cameron then performed a 
spinal fusion which, according to his operation report, was 
necessitated by removal of the posterior structure during the 
laminectomy.  In fact, Dr. Cameron specifically noted that 
due to the type of laminectomy that had been performed it 
became necessary to stabilize the L5-S1 interspace.  
Accordingly, there is nothing in Dr. Cameron's operation 
report that indicates the fusion was required by a back 
injury or anything other than the surgery that had been 
performed for the spondylolysis.  Thus, the report makes it 
clear that Dr. Cameron's pre-and post-operative diagnoses of 
spondylolisthesis were related to the laminectomy.  None of 
the other medical evidence relates spondylolisthesis to 
service.  

In his October 1996 statement, Dr. Cameron opined that the 
veteran's spondylolysis of L5 was aggravated during service, 
stating that the lesion became painful and aggravated.  Dr. 
Cameron noted that the spondylolysis was congenital and had 
preexisted service.  He did not report that the veteran had 
sustained any specific trauma or disease affecting his back 
during service, merely noting that when the veteran had had 
to wear heavy gear he had back pain, thereby concluding that 
the spondylolysis had been aggravated.  

The fact that the veteran may have again experienced back 
symptoms, specifically pain, during service does not 
necessarily constitute "aggravation" so as to establish 
service connection for spondylolysis (or any other back 
disorder).  The Court has held that "[t]emporary or 
intermittent [in-service] flare-ups" of a preservice 
condition, without evidence of worsening of the underlying 
condition (as contrasted to symptoms), "are not sufficient to 
be considered 'aggravation in service'".  Hunt v. Derwinski, 
1 Vet.App. 292, 296-97 (1991) (finding that, although there 
was temporary worsening of symptoms, the condition itself, 
which lent itself to flare-ups, did not worsen, and that the 
disability remained unaffected by the flare-ups).  Dr. 
Cameron has not indicated that a superimposed acquired injury 
or disease affecting the low back had its onset in service or 
even that the underlying pathology of the spondylolysis 
worsened during service, if such is possible.  Rather, it is 
clear that he has equated  "aggravation" to pain, which 
apparently subsided as the post-service medical evidence does 
not document a chronicity of pain after service until the 
1989 work-related injury.  

The November 1999 VA examiner noted that the veteran had 
injured his back in service while carrying a heavy rucksack, 
indicating that the injury caused a lumbar strain that 
resolved prior to the veteran's post-service manual labor 
job.  The VA examiner stated that, based on the veteran's 
work history, it was likely that his in-service injury was a 
specific mechanical injury rather than any discogenic 
pathology or exacerbation of mechanical pain.  This opinion 
was based on the type of work the veteran was able to so 
after his discharge from service.  The VA examiner concluded 
that the 1989 work injury was related to the spondylolysis 
but that the veteran's military service had not 
"preselected" him for the injury.  While the VA examiner's 
opinion is not a model of clarity, it clearly goes against 
the claim.  That opinion does not indicate that the 
spondylolysis, which was documented during and after service, 
and is shown to be congenital and to have required surgery in 
1990, began in service or underwent an increase in basic 
pathology during service or that the veteran currently has an 
acquired back disorder that is of service origin.  

The Board has reviewed the veteran's April 1999 argument in 
which he intimated that the 1989 work-related injury was the 
same injury that he had in service.  While the veteran is 
competent to report his symptoms, he has not been shown to 
have the medical expertise to determine the etiology of a 
structural condition or to determine whether any other back 
disability is related to in-service injury; thus, his 
statement is not the equivalent of competent medical 
evidence.  Espiritu, 2 Vet. App. at 494-95.  In summary, the 
preponderance of competent and probative evidence shows that 
during service the veteran had a congenital abnormality, 
spondylolysis of L5, and that such was not incurred or 
aggravated by service.  

Thus, while Dr. Cameron's statement is sufficient to well 
ground the claim, it does not afford a basis for service 
connection even when considered with the other evidence.  He 
did not address the fact that the veteran was able to work in 
an intense manual labor job after his discharge from active 
service or explain the basis for his conclusion that 
spondylolysis was aggravated during service.  As pervasively 
noted, he appears to have equated the recurrence of back 
pain, which the veteran is shown to have had prior to 
service, to "aggravation," even though the evidence 
indicates that the pain resolved after service and, under 
case law, "temporary or intermittent flare-ups during service 
of a preexisting injury or disease are not sufficient to be 
considered 'aggravation in service.'" Hunt v. Derwinski, 1 
Vet. App. 292 (1991),  

In summary, the competent and probative evidence does not 
show that any current acquired low back disability began in 
service, including as a superimposed acquired disease or 
injury, that any current acquired low back disability is 
otherwise related to active service or that there is a basis 
for granting service connection for spondylolysis or post-
surgical residuals. 

Other Considerations

In the March 1999 remand, the Board requested that the RO 
obtain records from Dr. Cameron and the records regarding any 
Workers' Compensation claim filed by the veteran.  Although 
it does not appear that Dr. Cameron was contacted, the 
veteran submitted numerous treatment records pertaining to 
the surgery performed by Dr. Cameron.  The surgical reports, 
along with Dr. Cameron's statement, address Dr. Cameron's 
involvement in treatment of the veteran.  Therefore, the 
Board agrees that no additional development with regard to 
obtaining Dr. Cameron's records is necessary.  In addition, 
the veteran submitted a document from the Texas Industrial 
Accident Board regarding his work-related injury on December 
19, 1989.  The RO tried to obtain the records from the 
veteran's former employer, but was informed that such records 
are destroyed after five years of storage.  Thus, there is 
sufficient evidence regarding the work-related injury. 


ORDER

Service connection for a low back disability characterized as 
spondylolysis of L5 is denied.



		
	JANE E. SHARP 
	Veterans Law Judge
	Board of Veterans' Appeals

 

